DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The IDS received on October 22, 2020 is proper and is being considered by the Examiner.
Drawings
	The drawings received on July 23, 2020 are objected to for failing to comply with the Sequence Rules as set forth in 37 C.F.R. 1.821-1.825.
	Specifically, Figures 3A-C and 5-8 disclose nucleotide sequences which are 10 contiguous bases in length without recitation of their respective SEQ ID Numbers.  Either the Brief Description of the Drawings section or the drawings must refer to the disclosed their sequences by their SEQ ID Numbers.  In addition, Applicants must submit a paper copy of a Sequence Listing and a Computer Readable Format (CRF) of the disclosed sequences.
	Applicants should consult 37 CFR 1.821-1.825 for complete guidance. 
	A response will not be held fully responsive absent full compliance to said rules.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 113 and 141 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (Biosensors & Bioelectronics, 1997, vol. 12 no. 3, pages 161-173).
As pointed out in In re Mott, 190 U.S.P.Q. 536 (CCPA 1975), "Claims must be given broadest reasonable construction their language will permit in ex parte prosecution, and applicant who uses broad language runs the risk that others may be able to support the same claim with a different disclosure."  
With regard to claim 1, Su et al. teach a method comprising the steps of:
providing a nucleic acid molecule comprising a first homopolymer region wherein the first homopolymer has a first length (“[p]olycytidylic acid (5’) (Poly C) … Poly C was immobilized … onto the PdO surface”, page 163, 1st column, any homopolymer would necessarily have a first length);
hybridizing a probe comprising a second homopolymer region having a second length to the first homopolymer region (“sharp increase in fs … was nd column), wherein:
a sequence of the first homopolymer region is complementary to a sequence of the second homopolymer region; and
the probe yields an observable signal when the second homopolymer region is hybridized to the first homopolymer region (poly C and poly G are complementary and therefore necessarily hybridize to one another; see increase in frequency (3258 + 53 Hz), page 163, 2nd column, bottom paragraph, when poly G anneals to poly C);
detecting the observable signal (see above frequency); and
processing the intensity or the relative intensity of the observable signal (the increase in the frequency is construed as an intensity, that is, the degree of frequency) to determine a match between the first length and the second length (because the first and second homopolymer was known, their hybridization signal would necessarily reveal their lengths; and
use the match determined in (d) to identify the sequence of the first homopolymer region (the signal indicative of the hybridization reveals the sequence of Poly C).
With regard to claim 141, the probe comprises poly G.
Therefore, Su et al. anticipate the invention as claimed.

s 133-136, 138, 140-142, 144-146, 148, 150, and 151 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Claes et al. (US 2018/0371537 A1, published December 27, 2018).
With regard to claim 133, Claes et al. teach a method of identifying a sequence of a nucleic acid molecule, comprising the steps of:
providing the nucleic acid molecule comprising a first homopolymer region, wherein the first homopolymer region has a first length (“amplicons by amplifying a nucleic acid sequence comprising the target homopolymeric repeat sequence”, section [0012]);
hybridizing a probe comprising a second homopolymer region having a second length to the first homopolymer region (“oligonucleotide probe comprising a sequence capable of hybridizing to the target homopolymeric repeat sequence”, section [0013]; “sequence capable of hybridizing to the target homopolymeric repeat sequence comprises a sequence identical to or perfectly complementary to a mutant of said target homopolymeric repeat sequence”, section [0015], wherein
a sequence of the first homopolymer region is complementary to a sequence of the second homopolymer region (see above), and
the probe yields an observable signal when the second homopolymer region is hybridized to the first homopolymer region (“detecting the changes in the strength of the signal generated by said probe in the 
detecting the observable signal (see above);
processing the intensity or relative intensity of the observable signal to determine a match between the first length and the second length (“deducing the number of nucleotides present in the target homopolymeric repeat sequence from the at least one melting curve”, section [0014]); and
use the match determined in (d) to identify the sequence of the first homopolymer region (see above; see also Example 1, beginning on section [0083], wherein three different homopolymer region containing targets are annealed against a complementary homopolymer probe wherein the three different duplexes produced three different melting curve temperatures, “Tm values for the three melting peaks were: 54.9oC for TMEM65_T10, 51.3oC for TMEM65_T11, and 47.7oC for TMEM65_T12”,  section [0087]).
With regard to claim 134, the first length (i.e., target nucleic homopolymer length) is longer than the second length (i.e., the probe, see 10-mer length vs. the 11 or 12 mer hompolymeric region of the target, sections [0084] and [0085]).
With regard to claim 135, the probe has a 10-mer homopolymer sequence (string of “A”s, see section [0084]).

	With regard to claim 138, the target nucleic acid is amplified to generate an amplicon (“generating amplicons by amplifying a nucleic acid comprising the target homopolymeric repeat sequence”, claim 1, step (a)).
	With regard to claim 141, the probe comprises a sequence of polyA (see molecular beacon probe sequence on section [0084]).
	With regard to claim 142, the probe further comprises a random sequence region comprised of at least 1 length located at 5’ or 3’ end of the probe (the stem region which forms the duplex to render the probe into a molecular beacon shape is randomized).
	With regard to claim 144, the first hybridization occurs at a lower temperature and the melting temperature is generated at a second temperature which is greater (“cooled down to 45oC for 15 min [i.e., first temperature] … a melting curve analysis was performed by heating the mixture to 75o C in steps of 0.3oC (5s per cycle) and fluorescence was measured after every 0.3oC increase” [i.e., second higher temperature] (section [0086]).
	With regard to claim 145, the melting curve analysis is performed in the presence of heat which is a denaturant.
i.e., 10-mer, 11-mer, and 12-mer hompolymeric sequence is revealed based on the melting curve analysis).
	With regard to claim 148, the 15-mer region of the homopolymer region containing probe can be arbitrarily divided into two regions as being a first and a second region, with reach region being a first and the second “bracketing” probe as the claim does not necessarily state that the two bracketing probes are physically separate entities.  Therefore, the probe disclosed by Claes et al. can be construed to contain two regions of two bracketing probes, each end of which is labeled with a FRET dye pair (as discussed above), meeting the limitations of claim 150.
	With regard to claim 151, at least one additional analysis is performed with a different hompolymeric probe (“at least a second molecular beacon oligonucleotide probe differently labeled than the first molecular beacon oligonucleotide probe is used … capable of hybridizing to a second target homopolymer nucleotide repeat sequence being different from the first target homopolymeric nucleotide repeat sequence”, section [0044]).
	Therefore, the invention as claimed is anticipated by Claes et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 137, 139, and 147 are rejected under 35 U.S.C. 103 as being unpatentable over Claes et al. (US 2018/0371537 A1, published December 27, 2018) in view of Roesler et al. (US US 2010/0248991 A1, published September 30, 2010).
	The teachings of Claes et al. have already been discussed above.
	While Claes et al. teach that the fluorescence generated from the melting curve analysis is measured, the artisans do not explicitly teach that the assay is imaged (claim 137).
	While Claes et al. also explicitly teach that the target nucleic acid molecule comprising the homopolymeric region is amplified, the artisans do not explicitly teach that the clonal copy (i.e., amplicons) are attached to a bead or a planar surface (claim 139).
	Claes et al. do not explicitly teach that the homopolymer is sequenced by sequence-by-synthesis (claim 147).
	Roesler et al. teach a method of amplifying target nucleic acids with bead-immobilized primers, wherein the amplification products are then analyzed under melting point analysis:
“beads have an immobilized forward and back ward primer, both specific for one gene or nucleic acid sequence of interest … Emulsion suited for emPCR is generated … amplification product is detected in an end-point assay … it is possible to perform melting curve analysis” (section [0153]).

	Roesler et al. also teach a well-known practice of of sequencing the amplification products (“sequencing analysis … it is desired to analyze multiple copies of a particular target for potential sequence variations”, section [0195]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claes et al. with the teachings of Roesler et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 

	With regard to imaging during detection, given that the fluorescence of the melting curves are already detected by a detection unit that excites and detects the fluorescence generated from the fluorescent moiety employed by Claes et al, using an imager would have produced the same predictable outcome of visual detection of the shift in fluorescence during the melting curve analysis.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 143 is rejected under 35 U.S.C. 103 as being unpatentable over Claes et al. (US 2018/0371537 A1, published December 27, 2018) in view of Wengel (US 2003/0134808 A1, published July 17, 20030.
The teachings of Claes et al. have already been discussed above.

	Wengel teaches that a locked nucleic acid modification in probe increases the probe’s specificity with increase in mismatch sensitivity:
“different LNA modified oligonucleotides and their complementary or mismatched DNA or RNA oligonucleotides.  Identical hybridization mixtures using the unmodified oligonucleotides were prepared … When mismatches were introduced into the target RNA or DNA oligonucleotides the Tm of the LNA modified oligonucleotides in all cases dropped significantly … unambiguously demonstrating that the LNA modified oligonucleotides hybridise to their target sequences” (section [0438])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claes et al. with the teachings of Wengel et al., thereby arriving at the invention as claimed for the following reasons.
One of ordinary skill in the art would have recognized that incorporating LNA modifications to the molecular beacon probe of Claes et al. would resulted in better discrimination of the mismatched probe to their targets, thereby improving the detection signal observed only when the probe specifically hybridized to the targeted homopolymeric region in the method of Claes et al.
Therefore, the invention as claimed is prima facie obvious over the cited references.
Conclusion

	Claim 149 is free of prior art but objected to for being dependent on a base claim.
	Claim 149 is free of prior art because there is no motivation to anneal two physically separate probes which are labeled and ligated together, wherein the intensity is processed to determine the identify of the first homopolymer length.  While Claes et al. (of record) teach the use of a molecular beacon which anneals to a single homopolymer region found on a target nucleic acid, there is no motivation to employ multiple probes annealing adjacent to one another and ligated because: a) the molecular beacon probes do not anneal to the homopolymeric regions found on the target nucleic acids; and b) due to the structure of the molecular beacon probes, two adjacently annealing molecular beacons cannot be ligated to each other (i.e., flanking ends of the probes do not anneal to the target nucleic acid and therefore are not in an orientation which can be ligated).
	Therefore, there is no legal motivation nor an expectation of success at taking the teachings of Claes et al. and arrive at the claimed method.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 18, 2022
/YJK/